DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikama et al. [U.S. Patent No. 6373368] in view of Tanaka [JP 2014/207288 A]. 
Regarding claim 1, Shikama discloses a coil electronic component (e.g., Fig. 1-5) comprising: 
a body (e.g., 3, column 7, lines 21-30) including an insulator (e.g., ferrite-resin, column 7, lines 31-35);

plurality of magnetic particles (Fe2O3, NiO, column 7, lines 40-46) dispersed in the insulator, 
and external electrodes (e.g., 4a, 4b, column 7, lines 21-30, Fig. 5) connected to the coil portion 2.
Shikama discloses the instant claimed invention discussed above except for aggregates dispersed in the insulator, where the aggregates each comprise a plurality of magnetic particles, and coating layers formed on respective surfaces of the aggregates such that at least two of the adjacent layers are spaced apart from each other.
Tanaka discloses a body (e.g., 2, Fig. 2), aggregates (e.g., 10, Fig. 1, Abstract, Paragraph 0018) dispersed in insulator (e.g., binder, Paragraph 0033), where the aggregates each comprise a plurality of magnetic particles (e.g., 102, Abstract, Fig. 1), and coating layers (e.g., 101, Abstract) formed on respective surfaces of the aggregates such that at least two of adjacent coating layers are spaced apart from each other (Some aggregates with coating layers next to each other has a gap between them even though they are touching other aggregates near them, see Figure 1. Therefore, at least two coating layers are spaced apart.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for coil component body to have aggregates comprising plurality of magnetic particles and coating layers formed on surfaces of the aggregates with at least two of adjacent coating layers are spaced apart as taught by Tanaka to the coil component of Shikama to provide magnetic material which has a high 
Regarding claim 5, Tanaka discloses that at least one of the coating layers 101 is formed of alumina (e.g., Al2O3, Paragraph 0019).
Regarding claim 6, Shikama discloses the instant claimed invention discussed above except for the insulator and at least one of the coating layers are formed of different materials.
Tanaka discloses the use of insulator (e.g., a binder maybe used, Paragraph 0033) and at least one coating layer 101 (e.g., alumina, Paragraph 0019).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use coating layer to magnetic particles as taught by Tanaka to the body of Shikama containing insulating ferrite- resin which is a different material than alumina to provide magnetic material which has a high saturated magnetic flux density and enables reduction in iron loss.
Regarding claim 7, Shikama discloses the insulator includes an insulating resin [Col. 7, Lines 31-45].
Shikama discloses the instant claimed invention discussed above except for the at least one of the coating layer is formed of ceramic. 
Tanaka discloses at least one of the coating layers is formed of ceramic (e.g., Al2O3, Paragraph 0019).

Regarding claim 8, Shikama discloses the instant claimed invention discussed above except for the insulator and at least one of the coating layers are formed of different ceramic materials.
Shikama discloses a body (e.g., 3, column 7, lines 21-30) including an insulator (e.g., ferrite-resin, column 7, lines 31-35). Ferrite is ceramic material.
Tanaka discloses the use of insulator (e.g., a binder maybe used, Paragraph 0033) and at least one of the coating layers 101 (e.g., alumina, Paragraph 0019) is ceramic material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use coating layer to magnetic particles as taught by Tanaka to the body of Shikama containing insulating ferrite- resin which is a different ceramic material to provide magnetic material which has a high saturated magnetic flux density and enables reduction in iron loss.
Regarding claim 9, Tanaka discloses the insulator (e.g., binder) and at least one of the coating layers 101 are formed in an integral structure (e.g., eliminating the binder since coating layer is insulating ceramic, Paragraph 033) using the same material. Therefore, insulating ceramic 101 serve as the insulator and coating layer in an integral structure.
2O3, Paragraph 0019).
Regarding claim 11, Tanaka discloses the magnetic particles are electrically conductive (e.g., Fe, Paragraph 0020).
Regarding claim 12, Tanaka discloses the magnetic particles comprise an Fe-based alloy [Paragraph 0020].
Regarding claim 13, Tanaka discloses at least one of the coating layers is formed of an insulating material (e.g., insulating ceramic, Al2O3, Paragraph 0019).
Regarding claim 14, Shikama discloses a coil component comprising:
a body (e.g., 3, Fig. 1-5, column 7, lines 21-30) having a coil part (e.g., 2) embedded therein; and 
an external electrode (e.g., 4a, 4b) connected to the coil part, wherein the body 3 contains a plurality of magnetic particles (e.g., Fe2O3, NiO, column 7, lines 31-35) in an insulator (e.g., ferrite-resin, column 7, lines 31-36).
Shikama discloses the instant claimed invention discussed above except for the plurality of magnetic particles are respectively coated with an insulating materials such that at least two of the adjacent insulating materials are spaced apart from each other.
Tanaka discloses a plurality of magnetic particles (e.g., 102, Abstract, Fig. 1), are coated with insulating materials such that at least two of adjacent insulating materials are spaced apart from each other (e.g., insulating material 101, Abstract, Paragraph 0036, Figure 1).

Regarding claim 15, Shikama discloses the instant claimed invention discussed above except for at least a portion of the plurality of magnetic particles form an aggregate.
Tanaka discloses a body (e.g., 2, Fig. 2) with at least a portion of the plurality of magnetic particles (e.g., 102, Abstract, Fig. 1) form an aggregate (e.g., 10, Fig. 1, Abstract, Paragraph 0018).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for coil component body to have aggregates comprising plurality of magnetic particles as taught by Tanaka to the coil component of Shikama to provide magnetic material which has a high saturated magnetic flux density and enables reduction in iron loss.
Regarding claim 17, Tanaka discloses that at least one of the insulating materials (e.g., 101) is formed of alumina (e.g., Al2O3, Paragraph 0019).
Regarding claim 19, Shikama discloses the instant claimed invention discussed above except for the insulator and at least one of the insulating materials are formed in an integral structure using the same material.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have insulator and at least one of the insulating materials are formed as integral structure using the same material to the coil body of Shikama to provide a coil component with a simplified process in manufacturing magnetic body and undoubtedly reduced cost.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikama in view of Tanaka as applied to claim 1 above, and further in view of Lisec et al. [U.S. Pub. No. 2017/0278605 A1].
Regarding claim 2, Shikama in view of Tanaka discloses the instant claimed invention discussed above except for at least one of the aggregates has a porous structure.
Lisec discloses magnetic structure 132 comprising magnetic particles connected together (e.g., similar to aggregate) has a porous structure [Paragraph 0047]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have aggregate of magnetic particles in porous structure as taught by Lisec to the at least one aggregates of magnetic particles of Shikama in view of Tanaka to provide for even coating of binder penetration for forming the magnetic body which improves magnetic property and enhance the inductance of the device.

Lisec discloses wherein the coating layer is an atomic layer deposition (ALD) layer [Paragraph 0049].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coating layer is an ALD layer as taught by Lisec to the at least one of the coating layers of Shikama in view of Tanaka to provide the magnetic body with porosity necessary for implementation of insulation and binder element.
Regarding claim 4, Shikama in view of Tanaka discloses the instant claimed invention discussed above except for at least one of the coating layer has a thickness of l µm or less.
Lisec discloses the coating layer (e.g., alumina) has a thickness of l µm or less [Paragraph 0049].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the coating layer with a thickness of l µm or less as taught by Lisec to the aggregate of Shikama in view of Tanaka to provide just a sufficient thickness appropriate for smaller magnetic particles of up to 1um.

Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikama et al. [U.S. Patent No. 6373368] in view of  Tanaka as applied to claim 14 above, and further in view of Lisec et al. [U.S. Pub. No. 2017/0278605 A1]. 
Regarding claim 16, Shikama in view of Tanaka discloses the instant claimed invention discussed above except for at least one of the insulating materials has a thickness of l µm or less.
Lisec discloses insulating material (e.g., alumina) has a thickness of l µm or less [Paragraph 0049].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have insulating material with a thickness of l µm or less as taught by Lisec to the aggregate of Shikama in view of Tanaka to provide just a sufficient thickness appropriate for smaller magnetic particles of up to 1µm.
Regarding claim 20, Shikama in view of Tanaka discloses the instant claimed invention discussed above except for at least one of the insulating material is an atomic layer deposition (ALD) layer.
Lisec discloses insulating material is an atomic layer deposition (ALD) layer [Paragraph 0049].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have insulating material is an ALD layer as taught by Lisec to the aggregate of Shikama in view of Tanaka to provide the magnetic .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikama in view of Tanaka as applied to claim 15 above, and further in view of Lisec et al. [U.S. Pub. No. 2017/0278605 A1].
Regarding claim 18, Shikama in view of Tanaka discloses the instant claimed invention discussed above except for the aggregate has a porous structure. 
Lisec discloses magnetic structure 132 comprising magnetic particles connected together (e.g., similar to aggregate) has a porous structure [Paragraph 0047]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have aggregate of magnetic particles in porous structure as taught by Lisec to the aggregate of magnetic particles of Shikama in view of Tanaka to provide for even coating of binder penetration for forming the magnetic body which improves magnetic property and enhance the inductance of the device.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection. 
With regards to the amendment of claim 1, Tanaka discloses a body (e.g., 2, Fig. 2), aggregates (e.g., 10, Fig. 1, Abstract, Paragraph 0018-0019) dispersed in insulator (e.g., binder, Paragraph 0033), where the aggregates each comprise a plurality of magnetic particles (e.g., 102, Abstract, Fig. 1), and coating layers (e.g., 101, Abstract) 
The Applicant argues that the adjacent coating layers of Tanaka (JP’288) are necessarily in direct contact with each other as shown in Figure 2 and Paragraph 0038 described the compaction process used to implement the soft magnetic material as the body of the electronic component, page 5 of the remarks.
The Examiner explains that Figure 2, which is an Example 2 in Paragraph 0038 is not used for the office action. Instead, magnetic core of Example 1, disclosed in the Abstract, Paragraph 0036, 0037 and shown in Figure 1 is used. They are different embodiments.
As shown in an annotated drawing of Figure 1 of Tanaka below, Some aggregates 10 with coating layers 101 next to each other has a gap between them, even though they are touching other aggregates near them. Therefore, at least two coating layers are spaced apart.

    PNG
    media_image1.png
    356
    318
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                                                                                                                                                                                                                   
/Alexander Talpalatski/Primary Examiner, Art Unit 2837